DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 06/25/2020. Claims 1-20 are canceled and 21-40 are pending.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 34 and 26 are objected to because of the following informalities: 
In claim 34 should be dependent of claim 33. 
In the claim 26 line 1 “a network element” should be “the network element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27-28, 32, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US20160080280), in view of Mohamed et al (US20080232379).

Regarding claim 21, the cited reference Ramachandran discloses a method for managing traffic in a network (¶0004 discloses a method of routing one or more application network data flows), comprising: determining an application domain, wherein the application domain defines a set of network elements executing instances of an application associated with the application domain (¶0101 discloses a plurality of network elements associated with a tenant to discover a plurality of AD domains and AD servers and ¶0101 discloses mapping active directory (AD) domains to WAN network elements DNS ROLE and LDAP ROLE where ¶0101 further discloses determining which element will contact specific AD instances ); determining the set of network elements associated with the application domain (¶0549 discloses mapping active directory (AD) domains to WAN network elements DNS ROLE and LDAP ROLE); determining a role of each of the network elements in the application domain (¶0567 discloses that a network element executing DNS ROLE). Ramachandran further discloses in ¶0236 determining a network requirement for at least one application; dynamically determining a link suitable for data transmission in accordance with a policy… and routing one or more application network data flows associated with the at least one application over the link where ¶0244 and ¶0245 discloses that the application is operating at a node or branch) and ¶0038 discloses transmitting each of
the plurality of policies to one or more devices in a network.
However, Ramachandran does not explicitly teach generating a virtual routing and forwarding (VRF) policy for each of the network elements in the application domain based on the application domain and the role of each of the network elements in the application domain and transmitting each of the generated VRF policies to the respective network element in the application domain.
In an analogous art Mohamed teaches generating a virtual routing and forwarding (VRF) policy for each of the network elements in the application domain based on the application domain and the role of each of the network elements in the application domain (¶0016 discloses that the VPN configuration model then applies configuration rules to generate import and export statements (i.e. route target rules) for VRF tables at each RTG node based on the role of the RTG node) and transmitting each of the generated VRF policies to the respective network element in the application domain (¶0016 discloses that the VPN configuration module then pushes the RT configuration set to one or more RTG nodes to configure or implement the desired VPN topology (i.e. VRFs (¶0042)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method and solution of Mohamed to eliminate the manual allocation and configuration of RTs (i.e. route targets) in a large service provider network and cut down on the operating expenses of services providers.

Regarding claims 27 and 39, the combination Ramachandran and Mohamed discloses all limitation of claims 21 and 32 respectively. Ramachandran further discloses wherein the network elements in the set of network elements are operatively connected over a multiprotocol label switching (MPLS) network (¶0802 discloses that routes are exchanged from one site to another via MPLS service provider network).

Regarding claim 28, the cited reference Ramachandran discloses a non-transitory computer readable medium (CRM) comprising computer readable program code, which when 
(¶0903 discloses a machine that executes computer software, program codes, and/or instructions on a processor), enables the processor to perform substantially the same features of the method of claim 21. Therefore the claim is subject to the same rejection as claim 21.

Regarding claim 32, the cited reference Ramachandran discloses system for processing managing traffic in a network, the system comprising: a network controller, comprising a processor, persistent storage, and memory, and configured to (¶0002 discloses communication network controller-based control, operations, and management of networks using a multi-tenant controller 122 (which includes network infrastructure processor and memory (¶0903))), enables the processor to perform substantially the same features of the method of claim 21. Therefore the claim is subject to the same rejection as claim 21.

Regarding claim 40, the combination Ramachandran and Mohamed discloses all limitation of claim 32. Ramachandran further discloses wherein at least one of the generated VRF policies comprises at least one selected from a group consisting of an import policy and an export policy associated with the application domain (¶0016 disclose that the VPN configuration model then applies configuration rules to generate import and export statements (i.e. route target rules) for VRF tables at each RTG node based on the role of the RTG node).


Claims 22-24, 29-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US20160080280), in view of Mohamed et al (US20080232379), in further view of White et al (US20180262392).

Regarding claims 22, 29, and 33, the combination Ramachandran and Mohamed discloses all limitation of claims 21, 28, and 32 respectively. However, the combination does not explicitly teach wherein determining the role of each of the network elements in the application domain comprises: determining a position of the network element in a topology, and determining the role based on the position.
In an analogous art White teaches wherein determining the role of each of the network 
elements in the application domain comprises: determining a position of the network element in 
a topology, and determining the role based on the position (¶0018 discloses that because switches in different…positions of the topology perform different sets of tasks, the switches may be configured for roles that are determined according to their positions in the topology).


Regarding claims 23, 30, and 35, the combination Ramachandran and Mohamed discloses all limitation of claims 21, 28, and 32 respectively. However, the combination does not explicitly teach wherein transmitting each of the generated VRF policies to the respective network element in the application domain comprises propagating the generated VRF policies to the network elements in the application domain based on the topology.
In an analogous art White teaches wherein transmitting each of the generated VRF policies to the respective network element in the application domain comprises propagating the generated VRF policies to the network elements in the application domain based on the topology (¶0039 discloses identifying the roles of multiple nodes in a network and pushing configuration policies for the roles to individual nodes where ¶0030 discloses that the topology may be configured with different .. routing policies, and/or other 
types of configuration policies).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of White to improve configuration of a network and management of switches by streamlining the role-based configuration of network devices.

Regarding claims 24 and 31, the combination Ramachandran, Mohamed and White discloses all limitation of claims 22 and 30 respectively. Ramachandran further discloses each network element in the application domain is defined as one of a hub role or a spoke role (¶0542 discloses that Spoke devices and hub devices support roles, including but not limited to discovery of AD using DNS [DNS ROLE]) and Mohamed further discloses wherein the topology is a hub/spoke topology (¶0015 disclose a network topology, such as a hub node in a hub and spoke topology).

Regarding claim 34, the claim is drawn to a system performing substantially the same features of the method of claim 24. Therefore the claim is subject to the same rejection as claim 24.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US20160080280), in view of Mohamed et al (US20080232379), in further view of Van Der Merwe et al (US20130054763).

Regarding claims 25 and 36, the combination Ramachandran and Mohamed discloses all limitation of claims 21 and 32 respectively.  Mohamed further discloses receiving, by a network element, the generated VRF policy (¶0016 discloses that the VPN configuration module then pushes the RT configuration set to one or more RTG nodes to configure or implement the desired VPN topology (i.e. VRFs (¶0042)). However, the combination does not explicitly teach updating, on the network element, a VRF table using the generated VRF policy to obtain an updated local VRF table.
In an analogous art Van Der Merwe teaches updating, on the network element, a VRF table using the generated VRF policy to obtain an updated local VRF table (¶0055 discloses that sends a BGP advertisement containing information regarding routers within the client VPN 132 that is communicatively coupled to the router 206, the BGP advertisement includes a route target that is associated with the client VPN 132. Based on received BGP advertisements, the example routers 204-208…update a VRF table for each VPN).
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Van Der Merwe to update VRF tables to delete broken paths and add new paths for communication in a network.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US20160080280), in view of Mohamed et al (US20080232379), in further view of Turabi et al (US20190140891).

Regarding claims 25 and 36, the combination Ramachandran and Mohamed discloses all limitation of claims 21 and 32 respectively.  Mohamed further discloses receiving, by a network element, the generated VRF policy (¶0016 discloses that the VPN configuration module then pushes the RT configuration set to one or more RTG nodes to configure or implement the desired VPN topology (i.e. VRFs (¶0042)). However, the combination does not explicitly teach updating, on the network element, a VRF table using the generated VRF policy to obtain an updated local VRF table.
In an analogous art Turabi teaches updating, on the network element, a VRF table using the generated VRF policy to obtain an updated local VRF table (¶0031 discloses that the edge network devices 110 may locally maintain one or more route tables. In some embodiments, the edge network devices 110 may adjust or modify the route tables based on one or more policies sent from the one or more of the control devices 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Turabi to establish a connection with at least one network hub and help the network devices to determine data traffic routes through 
.

Claims 26 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US20160080280), in view of Mohamed et al (US20080232379), in further view of Turabi et al (US20190140891), in further view of Singh et al (US10057162).

Regarding claims 26 and 37, the combination Ramachandran, Mohamed, and Turabi discloses all limitation of claims 25 and 36 respectively.  Mohamed further discloses processing the packet using the VRF table associated with the generated VRF policy (¶0016 discloses that the VPN configuration model then applies configuration rules to generate import and export statements (i.e. route target rules) for VRF tables at each RTG node based on the role of the RTG node) … the VPN configuration module then pushes the RT configuration set to one or more RTG nodes to configure or implement the desired VPN topology (i.e. VRFs (¶0042)) and Once the VPN is established, member RTG nodes may route IP traffic via their respective established routes); the network element comprises a plurality of VRF tables (¶0016 discloses that the VPN configuration model then applies configuration rules to generate import and export statements (i.e. route target rules) for VRF tables at each RTG node). However, the combination does not explicitly teach 
receiving, by a network element, a packet from a computing device; determining the application domain associated with the packet; wherein the generated VRF policy is specific to the application domain, wherein each VRF table is associated with a different application domain; and transmitting, based on the processing, the packet towards a second network element.
In an analogous art Singh teaches receiving, by a network element, a packet from a computing device (Col 1 lines 16-17 discloses routers at the edge of a network may receive a packet); determining the application domain associated with the packet (Col 1 lines 17-18 discloses identify a VRF domain that the packet belongs to); wherein the generated VRF policy is specific to the application domain (Col 1 lines 18-20 discloses that the router may then route the packet according to a routing table linked to the VRF domain), wherein each VRF table is associated with a different application domain (Col 1 lines 37-39 discloses a VRF aware router may perform VRF-aware routing using VRF routing tables belonging to the respective VRF domains); and transmitting, based on the processing, the packet towards a second network element (Col 1 lines 32-34 discloses that ARP packets 116 and 117 can be processed and potentially may result in transmission of new ARP packets to networks 691 and 692)).
It would have been obvious to one of ordinary skill in the art before the effective filling 
 Singh to accommodate the network demands for the different VRFs.

Regarding claim 38, the combination Ramachandran, Mohamed, Turabi, and Singh discloses all limitation of claim 37. Singh further discloses wherein the network element is one selected from a group consisting of a switch, a router, and a multilayer switch (Col 10-11 and Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462